Title: To Thomas Jefferson from Edward Tiffin and Others, 22 October 1804
From: Others, Edward Tiffin and
To: Jefferson, Thomas


               
                  
                     before 22 Oct. 1804
                  
               
               The Subscribers beg leave to represent to your excellency that the Situation of the Indians on the western waters might be considerably ameliorated by the propagation of christianity among their various nations. The measures hitherto pursued for the accomplishment of this desirable object have in our opinion failed of success from the manner in which missionaries have received their appointments. The Indians, as you will percieve from the perusal of the certificates annexed, regard those missionaries with jealousy and they attribute to them motives very different from the real objects of their Mission; and it is common for their cheifs to observe that if the introduction of Religion among them would prove so highly beneficial, Surely the Great Council of the American Nation would not neglect such an opportunity of serving them. Impressed with the vast importance of the subject we beg leave to submit it to your excellency’s consideration, and should you be inclined to adopt from these feeble observations any plan by which the blessings of Christianity might be propagated among the heathen we would recommend as a person well qualified for this purpose the Revd. William Wood who has successfully preached the Gospel in this and the neighbouring State for a number of years, and who has had considerable opportunities of being acquainted with the manners and customs of the Indians.
               
                  
                     Edward Tiffin
                  



               
            